Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 1 of 13




                      Exhibit B
Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 2 of 13
Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 3 of 13
Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 4 of 13
Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 5 of 13
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 6 of 13

 1

 2

 3

 4

 5

 6

 7

 8
                                UNITED STATES DISTRICT COURT
 9
                              EASTERN DISTRICT OF CALIFORNIA
10

11                                    SACRAMENTO DIVISION

12    Adam John Mackintosh, Individually,        Civil Action No. _________________________
      and on Behalf of All Others Similarly
13    Situated,                                  DEFENDANT AMY BIDDLE’S CONSENT
                                                 TO REMOVAL
14                      Plaintiff,
15           vs.

16    Lyft, Inc., Uber Technologies Inc., Uber
      Health, LLC, AH Capital Management,
17    LLC, Better Business Bureaus, Inc.,
      Benchmark Capital Partners VII, LP,
18    Benchmark Capital Management Co.
      VII, LLC,
19    Corporations

20    Ben Horowitz, John Zimmer, Logan
      Green, Josef Arvin Acebedo, Louis
21    Darnell Pritchett, Jerry Wang, Amy
      Biddle, Matt Cohler, and
22    Does 1-500,
      Individuals
23
                        Defendants.
24

25

26

27

28

      DEFENDANT AMY BIDDLE’S CONSENT TO REMOVAL
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 7 of 13

 1                                     CONSENT TO REMOVAL

 2          Pursuant to 28 U.S. Code § 1446(b)(2)(A), Defendant Amy Biddle hereby consents to

 3   Defendant Lyft, Inc.’s removal of this action from the California Superior Court for the County

 4   of Sacramento to the United States District Court for the Eastern District of California.

 5          This consent is made without waiving substantive or procedural challenges to any

 6   complaint or affirmative defenses that may be raised in responsive pleading(s).

 7

 8

 9   DATED: August 28, 2019                             Respectfully submitted,

10

11                                                      Amy Biddle
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
      DEFENDANT AMY BIDDLE’S CONSENT TO REMOVAL
                                              -1-
       Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 8 of 13

 l   GOODWIN PROCTER LLP
     Darryl M. Woo (SBN 100513)
 2   Three Embarcadero Center, 28th Floor
     San Francisco, California 94111
 3   Telephone: (415) 733-6068
     dwoo@goodwinlaw.com
 4
     Grant P. Fondo (SBN 181530)
 5   60 1 Marshall Street
     Redwood City, California 94063
 6   Telephone: (650) 752-3236
     gfondo@goodwinlaw.com
 7
     Counsel for Defendants
 8   BENCHMARK CAPITAL PARTNERS VII, L.P. ;
     BENCHMARK CAPITAL MA NAGEMENT CO.
 9   VII, L.L.C.; AND MATTHEW R. COHLER
10

11                                   UNITED STATES DISTRICT COURT
12                                  EASTERN DISTRICT OF CALIFORNIA
13
     ADAM JOHN MACKINTOSH,                          Case No.: - - - - -- -
14
                       Plaintiff,                   CONSENT TO REMOVAL BY
15                                                  DEFENDANTS BENCHMARK
            v.                                      CAPITAL PARTNERS VII, L.P.; ·
16                                                  BENCHMARK CAPITAL
     LYFT, INC., et al.,                            MANAGEMENT CO. VII, L.L.C.; AND
17                                                  MATTHEW R. COHLER
                       Defendants.
18
19

20

21

22
23
24

25

26
27
28

      BENCHMARK CAPITAL DEFENDANTS'
      CONSENT TO REMOVAL
        Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 9 of 13

                                         CONSENT TO REMOVAL

 2           Pursuant to 28 U.S. Code§ 1446(b)(2)(A), Defendants Benchmark Capital Partners VII, L.P.;

 3   Benchmark Capital Management Co. VII, L.L.C.; and Matthew R. Cohler (sued herein as "Matt

 4   Cohler") hereby consent to Defendant Lyft, Inc.'s removal of this action from the California

 5   Superior Court for the County of Sacramento to the United States District Court for the Eastern

 6   District of California.

 7           This consent is made without waiving substantive or procedural challenges to any complaint

 8   or affirmative defenses that may be raised in responsive pleading(s).

 9

10   DATED: August 30, 2019                       Respectfully submitted,


                                                           ~
11

12                                                     ;-Grant P. Fondo (SBN 181530)
                                                         Goodwin Procter LLP
13                                                       60 I Marshall Street
                                                         Redwood City, California 94063
14                                                       Telephone: (650) 752-3236
                                                         gfondo@ goodwinlaw.com
15
                                                           Darryl M. Woo (SBN 100513)
16                                                         Goodwin Procter LLP
                                                           Three Embarcadero Center, 28th Floor
17                                                         San Francisco, California 94111
                                                           Telephone: ( 415) 733-6068
18                                                         dwoo@ goodwinlaw.com
19
                                                           Counsel for Defendants
20                                                         Benchmark Capital Partners VII, L.P.;
                                                           Benchmark Capital Management Co. VII.
21                                                         L.L.C.; and Matthew R. Cohler
22

23

24
25

26

27
28
                                                       2
      BENCHMARK CAPITAL DEFENDANTS'
      CONSENT TO REMOVAL
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 10 of 13

 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                     SACRAMENTO DIVISION

12     Adam John Mackintosh, Individually,        Civil Action No. _________________________
       and on Behalf of All Others Similarly
13     Situated,                                  DEFENDANT JOSEF ARVIN ACEBEDO’S
                                                  CONSENT TO REMOVAL
14                       Plaintiff,
15            vs.

16     Lyft, Inc., Uber Technologies Inc., Uber
       Health, LLC, AH Capital Management,
17     LLC, Better Business Bureaus, Inc.,
       Benchmark Capital Partners VII, LP,
18     Benchmark Capital Management Co.
       VII, LLC,
19     Corporations

20     Ben Horowitz, John Zimmer, Logan
       Green, Josef Arvin Acebedo, Louis
21     Darnell Pritchett, Jerry Wang, Amy
       Biddle, Matt Cohler, and
22     Does 1-500,
       Individuals
23
                         Defendants.
24

25

26

27

28

      DEFENDANT JOSEF ARVIN ACEBEDO’S CONSENT TO REMOVAL
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 11 of 13

 1                                     CONSENT TO REMOVAL

 2           Pursuant to 28 U.S. Code § 1446(b)(2)(A), Defendant Josef Arvin Acebedo hereby

 3    consents to Defendant Lyft, Inc.’s removal of this action from the California Superior Court for

 4    the County of Sacramento to the United States District Court for the Eastern District of

 5    California.

 6           This consent is made without waiving substantive or procedural challenges to any

 7    complaint or affirmative defenses that may be raised in responsive pleading(s).

 8

 9
10    DATED: August __, 2019                            Respectfully submitted,

11

12                                                      Josef Arvin Acebedo
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      DEFENDANT JOSEF ARVIN ACEBEDO’S CONSENT TO REMOVAL
                                                -1-
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 12 of 13

 1

 2

 3

 4

 5

 6

 7

 8
                                 UNITED STATES DISTRICT COURT
 9
                               EASTERN DISTRICT OF CALIFORNIA
10

11                                     SACRAMENTO DIVISION

12     Adam John Mackintosh, Individually,        Civil Action No. _________________________
       and on Behalf of All Others Similarly
13     Situated,                                  DEFENDANT LOUIS DARNELL
                                                  PRITCHETT’S CONSENT TO REMOVAL
14                       Plaintiff,
15            vs.

16     Lyft, Inc., Uber Technologies Inc., Uber
       Health, LLC, AH Capital Management,
17     LLC, Better Business Bureaus, Inc.,
       Benchmark Capital Partners VII, LP,
18     Benchmark Capital Management Co.
       VII, LLC,
19     Corporations

20     Ben Horowitz, John Zimmer, Logan
       Green, Josef Arvin Acebedo, Louis
21     Darnell Pritchett, Jerry Wang, Amy
       Biddle, Matt Cohler, and
22     Does 1-500,
       Individuals
23
                         Defendants.
24

25

26

27

28

      DEFENDANT LOUIS DARNELL PRITCHETT’S CONSENT TO REMOVAL
     Case 2:19-cv-01849-MCE-KJN Document 1-3 Filed 09/13/19 Page 13 of 13

 1                                     CONSENT TO REMOVAL

 2           Pursuant to 28 U.S. Code § 1446(b)(2)(A), Defendant Louis Darnell Pritchett hereby

 3    consents to Defendant Lyft, Inc.’s removal of this action from the California Superior Court for

 4    the County of Sacramento to the United States District Court for the Eastern District of

 5    California.

 6           This consent is made without waiving substantive or procedural challenges to any

 7    complaint or affirmative defenses that may be raised in responsive pleading(s).

 8

 9
10    DATED: August __, 2019                            Respectfully submitted,

11

12                                                      Louis Darnell Pritchett
13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28
      DEFENDANT LOUIS DARNELL PRITCHETT’S CONSENT TO REMOVAL
                                                -1-
